                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                          Criminal No. 13-57(3) (JRT/KMM)
                                                         Civil No. 18-1376 (JRT)
                                   Plaintiff,

 v.                                                              ORDER
 ISHMAEL KOSH,


                                  Defendant.


       Erica H. MacDonald, United States Attorney, OFFICE OF THE UNITED
       STATES ATTORNEY, 300 South Fourth Street, Suite 600, Minneapolis,
       Minnesota 55415; Thomas W. Flynn, Trial Attorney, UNITED STATES
       DEPARTMENT OF JUSTICE, Tax Division, 601 D Street N.W., Room
       7018, Washington, District of Columbia 20004, for plaintiff.

       Ishmael Kosh, No. 47493-177, Dalby Correctional Facility, 805 North
       Avenue F, Post, Texas 79356, pro se defendant.


       Ishmael Kosh is serving a fifty-two month term of imprisonment. Kosh brings a

motion to set aside his judgment pursuant to 28 U.S.C. § 2255 due to the actions and

failures of his defense counsel. Kosh’s allegations, even if taken as true, do not warrant an

evidentiary hearing because they are conclusory, contradicted by the record, or fail to

establish grounds that warrant relief. Thus, the Court will deny Kosh’s § 2255 motion

without an evidentiary hearing.
                                     BACKGROUND

       On April 22, 2014, a grand jury returned a seventy-five count second superseding

indictment against Kosh and three codefendants for conspiracy to defraud the United

States, aggravated identity theft, and aiding and assisting in the preparation and

presentation of false and fraudulent income tax returns.           (Superseding Indictment

(“Indict.”) ¶¶ 16-37, April 22, 2014, Docket No. 118.) Kosh pleaded not guilty and his

case was tried before a jury. (Minutes, Aug. 21, 2015, Docket No. 250.)

       Kosh and his codefendants opened several storefronts where they offered tax

preparation services. (Indict. ¶ 1.) As part of these services, Kosh prepared and filed false

income tax returns by claiming false business income and expenses on Schedule Cs, false

dependents, and other deductions, exclusions, income, and losses that were not allowed by

law. (Id. ¶¶ 19-21.) During trial, Kosh presented an innocent belief defense to the charges

of adding false dependents onto income tax returns he prepared. Specifically, Kosh stated

that he believed adding false dependents was legal. (Trial Tr. Vol. IV at 848:14-848:20,

June 8, 2016, Docket No. 383.) He believed this because his codefendant, Chatonda Khofi,

had told him that it was okay. (Id. at 848:21-849:1.) Kosh believed Khofi was trustworthy

because “[h]e is an older person to me and very successful, and you know, I feel privileged

to be around Khofi . . . . Especially when [they] have knowledge more than you, you respect

them.” (Id. at 857:19-857:25.) Kosh’s trial counsel stated in opening statement, “[Kosh]

did not willfully violate the law. Mr. Kosh’s big mistake in this case is that he trusted and

respected Mr. Khofi when Mr. Khofi told him that it was legal to broker dependents.”

(Trial Tr. Vol. I at 26:11-26:14, June 8, 2016, Docket No. 380.)


                                             -2-
       At trial, Kosh also denied having any involvement with the preparation of Schedule

Cs related to fraudulent claims of business income and loss. (Trial Tr. Vol. IV at 853:14-

853:16.) Kosh claims that he denied involvement because his trial counsel, during opening

statement, stated that Kosh had nothing to do with the preparation and filing of false

Schedule Cs. (Mot. to Vacate at 6, May 18, 2018, Docket No. 463.) Kosh’s trial counsel

did make such a statement. (Trial Tr. Vol. I at 35:13-35:20.) Further, Kosh claims that he

specifically told his trial counsel before trial that he had been involved in preparing and

filing the false Schedule Cs. (Mot. to Vacate at 6.)

       On September 1, 2015, a jury found Kosh guilty of Counts 1, 8, 9, and 11-16 related

to conspiracy to defraud the United States and aiding in the preparation and presentation

of false and fraudulent income tax returns. (Verdict Form ¶¶ 1, 4, 5, 17-12, Sep. 1, 2015,

Docket No. 272.) Kosh’s trial counsel failed to renew Kosh’s Rule 29 motion for a

judgment of acquittal after the jury verdict.


                                       DISCUSSION


I.     SECTION 2255

       Section 2255(a) permits a federal prisoner to move the court that sentenced him to

“vacate, set aside or correct the sentence” on the grounds that “the sentence was imposed

in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Such

relief “is reserved for transgressions of constitutional rights and for a narrow range of


                                                -3-
injuries that could not have been raised on direct appeal and, if uncorrected, would result

in a complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079,

1081–82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).


II.    KOSH’S CLAIMS

       Kosh raises four grounds in his § 2255 motion to set aside the verdict. First, Kosh

states that his defense counsel failed “to present evidence at trial that could have reasonably

changed the outcome of defendant’s trial.” (Mot. to Vacate at 6.) Kosh argues that, had

his defense counsel correctly told the jury that Kosh did in fact prepare fraudulent Schedule

Cs, “there would have been a reasonable probability of a different result.” (Id.) Second,

Kosh claims that his defense counsel coerced him into testifying that he did not prepare

Schedule Cs to support the errant statement made by defense counsel in opening. Third,

Kosh contends that this coercion created a conflict of interest between him and defense

counsel. Lastly, Kosh states that defense counsel erroneously failed to renew Kosh’s Rule

29(c) motion for a judgment of acquittal at the close of all evidence. Because each of these

separate grounds allege failures of trial counsel, the Court will construe them as a claim by

Kosh for ineffective assistance of counsel.


       A.     Ineffective Assistance of Counsel

       A party claiming ineffective assistance of counsel must establish (1) that the

attorney’s performance “fell below an objective standard of reasonableness,” and (2) “that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688,


                                              -4-
694 (1984). With regard to the first prong, the Court “must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. Counsel’s “strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.” Id. at 690. With regard to the

second prong, a “reasonable probability” is “a probability sufficient to undermine

confidence in the outcome.” Id. at 694. “A finding that no prejudice exists is sufficient to

conclude that counsel was not constitutionally ineffective—[a court] need not first make a

determination regarding deficiency.” Holder v. United States, 721 F.3d 979, 987 (8th Cir.

2013).


               1.     Kosh’s Testimony Concerning Schedule Cs

         Kosh makes three arguments related to his testimony on Schedule Cs. First, that

Kosh’s defense counsel coerced him into testifying falsely that he had no involvement in

the preparation of Schedule Cs. Second, that this false testimony prevented him from

bringing a defense of innocent belief that could have created a reasonable probability of a

different result. And, third, that this created a conflict of interest between Kosh and his

trial counsel. Again, the Court will interpret all three arguments as a claim of ineffective

assistance of counsel.

         The Court finds that Kosh was not prejudiced by his false testimony, and thus, will

deny the motion to vacate on this ground. Adding false dependents to returns involved

assigning real dependents to the returns of people who did not qualify to claim those

dependents as their own. The preparation and filing of false Schedule Cs, on the other



                                             -5-
hand, required the creation of fake businesses, fake income, and fake deductions that never

existed. Kosh presented a defense of innocent belief as to adding false dependents to

returns, and the jury still returned guilty verdicts with respect to those counts. The Court

finds it implausible, then, that should Kosh have been allowed to testify to his participation

and innocent belief as to the legality of preparing and filing false Schedule Cs, the jury

would have believed that defense when they rejected a more credible defense related to

false dependents.


              2.     Failure to Renew Rule 29(c) Motion

       Kosh argues that his trial counsel’s failure to renew his Rule 29 motion for judgment

of acquittal subjected him to a higher standard of review on appeal. The Court finds that

Kosh was not prejudiced by the failure to renew the Rule 29(c) motion. Kosh’s appeal was

subjected to the clear error standard, as opposed to the sufficiency of the evidence standard

as it would have been had he renewed his Rule 29 evidence. However, even on sufficiency

of the evidence review, a reviewing court reviews the evidence de novo, and examines the

evidence “in the light most favorable to the jury verdict and giving the verdict the benefit

of all reasonable inferences. [A court] will reverse the jury verdict only if no reasonable

jury could have found the [the defendant] guilty.” United States v. Foxx, 544 F.3d 943,

949 (8th Cir. 2008) (quoting United States v. Montano, 506 F.3d 1128, 1132 (8th Cir. 2007)).

Here, the United States provided testimony showing Kosh’s involvement in the alleged

schemes, specifically in adding false dependents to tax returns, and preparing and filing

false Schedule Cs. (See generally Trial Tr. Vols. I-V, June 8, 2016, Docket Nos. 380-384.)



                                             -6-
Even under this more lenient standard the jury verdict is given significant weight, and the

Court finds that the United States presented sufficient evidence to support Kosh’s

conviction. Thus, the Court will deny the motion to vacate under this ground.


III.   CERTIFICATE OF APPEALABILITY

       The Court may grant a Certificate of Appealability only where the movant “has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

The movant must show that “the issues are debatable among reasonable jurists, a court

could resolve the issues differently, or the issues deserve further proceedings.” Flieger v.

Delo, 16 F.3d 878, 883 (8th Cir. 1994). For purposes of appeal under § 2253, the Court

finds that Kosh has not shown that reasonable jurists would find the issues raised in the §

2255 motion debatable, that some other court would resolve the issues differently, or that

the issues deserve further proceedings. Therefore, the Court declines to grant a Certificate

of Appealability.




                                            -7-
                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.    Defendant’s Motion to Vacate, Set Aside, or Correct Sentence [Docket No.

463] is DENIED.

                  LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: October 30, 2018                        ______s/John R. Tunheim_______
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                         -8-
